Citation Nr: 0107325	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a brain disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and Dr. T.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In September 2000, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
February 2001.

The Board notes and calls to the attention of the veteran 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This newly 
enacted legislation eliminated the requirement that service 
connection claims be "well-grounded".  The law provides 
that a veteran whose claims for service connection were 
denied on or after July 14, 1999 on the basis that the claims 
were not well-grounded may apply to the RO for readjudication 
of the claims.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).


REMAND

The VCAA expands VA's duty to assist a claimant in the 
development of facts pertinent to his claim under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  With 
regard to the claim for service connection for a brain 
disorder, the Board finds the provisions of the new statute 
to be more favorable to the veteran than prior law.  
Therefore, review of the veteran's claim under the new 
legislation is required before the Board may proceed with 
appellate review.

The veteran contends that he currently has a brain disorder 
which is related to trauma to his brain sustained while he 
was on active duty.  His service medical records are entirely 
negative for any report of injury to the head or brain or for 
findings of any brain disease or disorder.  At an examination 
for separation from service in August 1956, his head and 
neurological system were evaluated as normal.  In support of 
his claim, the veteran has presented evidence from a clinical 
psychologist.

At a personal hearing in May 1999, the veteran testified 
that, in service in 1954 in 2 or 3 boxing matches, he 
received blows to the head.

Another witness at the hearing was Marjorie K. Toomim, Ph.D., 
a licensed clinical psychologist and certified 
hypnotherapist.  She testified that: her work was primarily 
in the rehabilitation of injured brains; she had reviewed a 
SPECT (single photon emission-computed tomography) image of 
the veteran's brain, which showed injury to the left parietal 
lobe and left temporal lobe and an inactive area of the 
brain; she had also administered to the veteran tests of 
mental acuity, which showed that his overall cognitive 
proficiency was in the 8th percentile; she thought that the 
veteran had a "severely impacted brain disorder"; he had 
told her that in service he had been knocked out in a bout by 
a right-handed heavyweight fighter, who, Dr. Toomim said, 
would have hit the veteran on the left side of the head; and 
the veteran had injury to the memory areas of the brain.  The 
veteran testified further that, in postservice years, he had 
not had any injuries to his head.

The VCAA provides that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the instant case, the Board finds 
that the VCAA requires that the veteran be afforded an 
opportunity to be evaluated by a physician with expertise in 
brain disorders who will be requested to offer an opinion on 
the etiology of any current brain disorder, and this case 
will be REMANDED to the RO for that purpose. 
 
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities which have evaluated 
or treated him for symptoms of a brain 
disorder since his separation from 
service in August 1956.  After obtaining 
any necessary releases from the veteran, 
the RO should attempt to obtain copies of 
all such clinical records not already of 
record.  In the event that records 
identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA. 

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
neurology who has expertise in the 
diagnosis and treatment of disorders of 
the brain.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  Any indicated special tests 
and studies should be accomplished.  The 
examiner should determine whether the 
veteran currently has a disorder or 
disorders of the brain.  In the event 
that one or more brain disorders are 
found, for each such disorder diagnosed, 
the examiner should offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the disorder is related 
to claimed blows to the head in 1954.  
The examiner should comment on the 
findings and opinions of Dr. Marjorie K. 
Toomim.  A detailed rationale for all 
opinions expressed should be provided.

3.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought may be granted.  If the 
decision remains adverse to the veteran, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to assist the veteran and to 
obtain clarifying medical information.  No action is required 
of the veteran until he is further notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




